Title: To George Washington from Royal Flint, 10 March 1780
From: Flint, Royal
To: Washington, George


          
            Sir
            Hartford, March 10th 1780
          
          Though I am out of public Employment, I feel myself too much interested in the welfare of the Army, not to look with concern on every curcumstance, that is unfavourable to it—I was no less disappointed than troubled to find, that the Legislature of this State had dissolved without taken any measures to promote the Supply of the Army—This information appeared still more alarming, when I found that Col. Blane had passed through this State on to Massachusetts, without prevailing with any Person to act in his Department, on the terms he was authorized to allow—There are now no public purchasers of provisions in the State; and Col. Champion has sent off the last of his Cattle—By some accident Col. Blane failed of seeing Col. Champion, and the purchase of Beef is wholly at a stand—I determine to wait on his Excellency the Governor and his Council and endeavour to convince them of the necessity of attending to this important Object: but I assure your Excellency I have my apprehensions of your being out of Meat before the middle of next Month. I am, with the greatest Respect & Esteem—Your Excellency’s Most Obed. Servt
          
            Royal Flint
          
        